Citation Nr: 1827728	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  05-28 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral bony calcaneal spurs, plantar fasciitis and pes planus (claimed as bilateral heel pain, bone spurs, and pes planus).

2.  Entitlement to service connection for hallux valgus of the bilateral feet, to include as secondary to the service-connected bilateral foot disability.

3.  Entitlement to a compensable rating for small airway disease, abnormal pulmonary function tests (PFTs).

4.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to July 1992, and from June 1996 to September 1996. 

In regard to the Veteran's bilateral foot disorder, this matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, granted the Veteran's claim for service connection for bilateral bony calcaneal spurs, plantar fasciitis and pes planus (claimed as bilateral heel pain, bone spurs, and pes planus), and assigned a 10 percent disability rating, effective May 28, 2004.  

In April 2009, the Board remanded this case to the RO for additional development.  In April 2011, the Board denied an initial rating in excess of 10 percent for bilateral bony calcaneal spurs, plantar fasciitis and pes planus (claimed as bilateral heel pain, bone spurs, and pes planus). 

The Veteran appealed that decision to the Court.  In March 2012, the Court vacated the Board's April 2011 decision and remanded the matter on appeal for readjudication consistent with instructions outlined in a March 2012 Joint Motion for Remand (Joint Motion) by the parties.  In December 2012 and October 2015, the Board again remanded the claims, and they are again before the Board.

In regard to the Veteran's small airway disease, the case is before the Board on appeal from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the noncompensable rating.  The Veteran filed the increased rating claim for small airway disease in March 2015.  

The issues of entitlement to an initial rating in excess of 10 percent for bilateral bony calcaneal spurs, plantar fasciitis and pes planus (claimed as bilateral heel pain, bone spurs, and pes planus); entitlement to a compensable rating for small airway disease, abnormal PFTs; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most competent and probative medical evidence of record establishes that the Veteran has a current diagnosis of bilateral hallux valgus resulting from his service-connected foot disabilities to include pes planus.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for a bilateral hallux valgus disability is warranted.  See 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria for Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Hallux Valgus

Based on the evidence of record and the Veteran's contentions, the December 2012 and October 2015 Board remands found that the Veteran's increased rating claim for bilateral bony calcaneal spurs, plantar fasciitis and pes planus raised the issue of whether service connection was warranted for hallux valgus of the bilateral feet.

The Veteran submitted a January 2018 private opinion based on review of the claims file and medical research.  The opinion stated that it is more likely than not that the bilateral hallux valgus present is secondary to service-connected pes planus, as pes planus causes significant force in the sub hallucal area.  The examiner also noted the service treatment records (STRs) appeared to reveal asymptomatic, yet present, left hallux valgus.

The Board acknowledges VA examinations of record, to include the August 2016 VA examination, which opine that the hallux valgus is less likely as not related to service-connected foot disabilities, noting that the foot disabilities are asymptomatic.  However, this opinion does not include the prior time periods.  As well, it does not appear the pes planus is consistently asymptomatic, as in February 2018 the Veteran stated that the August 2016 examination did not accurately record his bilateral foot pain and flare-ups.  

In light of this evidence, the Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from hallux valgus of the bilateral feet as caused or aggravated by his service-connected foot disability to include pes planus.  

When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved doubt in favor of the Veteran, the Board concludes service connection for bilateral hallux valgus is warranted.


ORDER

Service connection for hallux valgus of the bilateral feet is granted.


REMAND

Foot Disabilities

The October 2015 Board remand contained remand instructions which are not addressed by the August 2016 VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).  The examiner did not conduct range of motion testing (but noted limitation of motion and painful motion were present), did not address the etiology of bilateral foot arthritis.  Further, the Veteran has contended in the February 2018 statement that his symptoms of pain and flare-ups were not adequately addressed by the examination.  As such, a new VA examination is required.

The new examination will also be requested to address the bilateral hallux valgus, service connected herein, the Veteran's contentions of flare-ups, functional impairment, and conduct testing in accordance with Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) (holding that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

Respiratory Disability

In regard to the Veteran's claim for entitlement to a compensable rating for small airway disease, abnormal PFTs, a new VA examination is also required.  The Veteran's February 2018 statement indicated that he uses an inhaler and stated that the most recent VA examination, conducted in June 2015, was too dated for rating purposes.  The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his respiratory disability.

TDIU

As the Veteran's claim for TDIU is inextricably intertwined with the above claims, consideration of entitlement to TDIU must be deferred pending the resolution.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records and request authorization to obtain and associate any relevant, private treatment records with the record.  All records/responses received must be associated with the electronic claims file.  

2.  Please arrange for a VA foot examination to determine the nature and severity of the Veteran's service-connected bilateral bony calcaneal spurs, plantar fasciitis, pes planus (claimed as bilateral heel pain, bone spurs, and pes planus), and bilateral hallux valgus.  The examiner must review the Veteran's claims file in conjunction with the examination. The examiner should also have available for review the provisions of 38 C.F.R. § 4.71a, Codes 5276-5284 (criteria for rating disabilities of the foot).  All indicated tests and studies should be performed. 

The examiner is asked in particular:

(a)  The examiner should conduct range of motion testing and comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination, and upon repetitive use.  All findings (to include ranges of motion) should be described in detail.  

(b)  The examiner should determine whether the service-connected bilateral foot disability has resulted in an overall moderate, moderately severe, or severe loss of function of the feet and whether such foot disability is not otherwise represented by the rating criteria found in 38 C.F.R. § 4.71a , Code 5284.

(c)  The examiner should document any arthritis of the foot, and opine as to if any found arthritis is etiologically related to the Veteran's service, or caused or permanently aggravated by his service-connected foot disabilities.

(d)  The examiner should also evaluate the Veteran's scars from his foot surgeries, under the rating criteria found in 38 C.F.R. § 4.118 Diagnostic Codes 7800-7805 (criteria for rating scars).

(e)  Please detail the functional impairment suffered by the Veteran as a result of his service-connected bilateral foot disabilities, to include the impact on his employability.

(f)  For the Veteran's reported flare-ups, please detail the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of the flares.  Please consider the lay statements of record describing flare-ups.

(g)  To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's bilateral feet.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  

The examiner must explain the rationale for all opinions, citing to supporting factual data or medical texts/treatises, as appropriate. If an opinion cannot be made because it is speculative, the examiner must elaborate as to why it is speculative.

3.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected small airway disease, abnormal PFTs.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disability on appeal.

Please detail the functional impairment suffered by the Veteran as a result of his service-connected respiratory disability, to include the impact on his employability.

4.  The RO should then readjudicate the claims to include the TDIU claim.  If the benefits sought remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


